In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruditsky, J.), dated June 26, 2003, as granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Jennele Thompson did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made a prima facie showing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmations of the injured plaintiffs physician submitted in opposition to the *761defendants’ motion failed to establish that any of the identified limitations in movement were of a significant nature (see Trotter v Hart, 285 AD2d 772 [2001]; Williams v Ciaramella, 250 AD2d 763 [1998]; Cabri v Myung-Soo Park, 260 AD2d 525 [1999]; Waldman v Dong Kook Chang, 175 AD2d 204 [1991]; Medina v Zalmen Reis & Assoc., 239 AD2d 394 [1997]).
Accordingly, the defendants were entitled to summary judgment dismissing the complaint. Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.